UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 00-7671



In Re: TERRANCE LAMONT MOORE,

                                                          Petitioner.



          On Petition for Writ of Mandamus.    (CA-98-13)


Submitted:   March 23, 2001                 Decided:   April 24, 2001


Before WILKINS, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Terrance Lamont Moore, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terrance Lamont Moore petitions this court for a writ of

mandamus.*    Mandamus is a drastic remedy to be used only in extra-

ordinary circumstances.    In re Beard, 811 F.2d 818, 826 (4th Cir.

1987) (citing Kerr v. United States Dist. Court, 426 U.S. 394, 402

(1976)).     It is available only when there are no other means by

which the relief sought could be granted, id., and it may not be

used as a substitute for appeal, In re Catawba Indian Tribe, 973

F.2d 1133, 1135 (4th Cir. 1992). The party seeking mandamus relief

thus carries the heavy burden of showing that he has “no other

adequate means to attain the relief he desires” and that his en-

titlement to such relief is “clear and indisputable.” Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).

     Our review of the record leads us to conclude that mandamus is

not warranted in this case.     Moore has not demonstrated that no

other means of relief remain available to him, nor has he demon-

strated that his right to mandamus relief is “clear and indis-

putable.”     Accordingly, while we grant Moore leave to proceed in

forma pauperis, we deny his petition for mandamus relief.    We dis-

pense with oral argument because the facts and legal contentions




     *
      Moore requested that the Court either issue an extraordinary
writ under 28 U.S.C. § 1651 (1994) or a writ of mandamus. Because
a writ of mandamus is an extraordinary writ under § 1651, we
address his motion simply as one for mandamus relief.


                                  2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                 PETITION DENIED




                                3